Name: Commission Implementing Regulation (EU) NoÃ 697/2012 of 25Ã July 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 31.7.2012 EN Official Journal of the European Union L 203/32 COMMISSION IMPLEMENTING REGULATION (EU) No 697/2012 of 25 July 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article (so-called transformer module with RJ 45 plug) with connecting pins in a housing with dimensions of approximately 2 Ã  1,5 Ã  1,5 cm. The article comprises a printed circuit board equipped with four transformers, a capacitor and four resistors. It also incorporates two light emitting diodes which are not connected to the other components. The article is specifically designed for a 10/100 BASE-T Ethernet network and is for placement onto a printed circuit board for the purposes of connecting machines within a local area network for signal transmission and reception. It also provides for galvanic separation and protection of signals against over-voltage and common mode noise. 8517 70 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8517, 8517 70 and 8517 70 90. In addition to the connector, the article contains several different electrical components. Furthermore, it also performs several different electrical functions besides making connections to or in electrical circuits, such as galvanic separation and protection against over-voltage and common mode noise. These components are equally important as all contribute together to the technical requirements necessary for the establishment of a connection over an Ethernet network. Consequently, classification under heading 8536 as a plug is excluded. As the article is used in apparatus for communication in a wired network, it is therefore to be classified under CN code 8517 70 90 as a part of apparatus for communication in a wired or wireless network.